 306DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnited Technologies Corporationand-Local Lodge700, InternationalAssociation ofMachinistsand Aerospace Workers,AFL-CIO. Case 39-CA-226930 January 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENUpon a charge filed 25 July 1984 by LocalLodge 700, International Association of Machinistsand Aerospace Workers, AFL-CIO (the Union),the General Counsel of the National Labor Rela-tions Board issued a complaint on 4 February 1985.The complaint alleges that the Respondent violatedSection 8(a)(l) and (5) of the Act by implementing,without first notifying the Union or affording it anopportunity to bargain, a program called "Correct-A-Bill" which provided additional benefits for em-ployees in the bargaining unit represented by theUnion. The Respondent filed a timely answer ad-mitting in part and denying in part the allegationsof the complaint.On 29 April 1985 the General Counsel, theUnion, and the Respondent filed a motion to trans-fer the proceeding to the Board and a stipulation offacts.The parties waived a hearing and the issu-ance of a decision by an administrative law judgeand indicated their desire to submit the case direct-ly to the Board for findings of fact, conclusions oflaw, and a decision. The parties also agreed thatthecharge,thecomplaint,theRespondent'sanswer, and the stipulation of facts would consti-tute the entire record before the Board.On 5 August 1985 the Board issued an Ordergranting the parties' motion, approving the stipula-tion, and transferring the proceeding to the Board.Thereafter, the General Counsel and the Respond-ent filed briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record and the briefs, the Boardmakes the followingFINDINGS OF FACT1.JURISDICTIONThe Respondent, a Delaware corporation withitsmain office in Hartford, Connecticut, and withan office and place of business in Middletown,Connecticut, is engaged in the manufacture andnonretail sale and distribution of aircraft enginesand related products. During 1984, in the courseand conduct of its business operations, the Re-spondent sold and shipped from its Middletown fa-cilityproducts,goods, and materials valued inexcess of $50,000 directly to points outside theState of Connecticut.We find that the Respondentisan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatthe Union is a labor organization within the mean-ing of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The Stipulated FactsThe following employees of the Respondent con-stitute a unit appropriate for the purpose of collec-tive bargaining within the meaning of Section 9(b)of the Act:All production and maintenance employees ofthe United Technologies Corporation, Pratt &Whitney Aircraft Group (Commercial Engi-neering andManufacturingDivision) at itsMiddletown, Connecticut plant, including in-spectors,cribattendants,materialhandlers,working leaders, and plant clerical employeesbut excluding all timekeepers, engineering andtechnical employees, professional employees,laboratory technicians, foremen's clerks, sala-riedofficeand salaried clerical employees,medical employees, first aid employees, plantproduction employees, executives, plant super-intendents,division superintendents,generalforemen, foremen, assistant foremen, group su-pervisors,watch engineers, and all other su-pervisory employees with authority to hire,promote, discharge, discipline, or otherwiseeffect changes in the status of employees, oreffectively recommended such action.Since about November 1958, and at all times mate-rial, theUnion has been the designated exclusivecollective-bargaining representative of the employ-ees in the above unit and has been recognized assuch by the Respondent. Such recognition has beenembodied in successive collective-bargaining agree-ments, the most recent of which was effective byits terms from 29 November 1982 until 1 December1985.At all times since November 1958, the Union hasbeen, and is, the exclusive representative of the em-ployees in the bargaining unit for the purposes ofcollective bargaining with respect to rates of pay,wages, hours, and other terms and conditions ofemployment within the meaning of Section 9(a) ofthe Act.The current collective-bargaining agreement pro-vides that bargaining unit employees are coveredby the Respondent's group health and life insur-ance plan, which covers, among other things, hos-278 NLRB No. 41 UNITED TECHNOLOGIES CORP.307pital and outpatient surgical services for employeesand their dependents. In July 1984, the Respondentimplemented a corporatewide Correct-A-Bill pro-gram as part of an effort to contain spiraling em-ployee health care costs, which had reached a levelof approximately $250 million per year. The Cor-rect-A-Bill - program invited employees to audittheir hospital and surgical center bills and to reportany_ overcharges by hospitals or surgical centers tothe Respondent's insurance carrier on forms pro-vided by the Respondent. Any employee who re-ported an overcharge was to receive from the Re-spondent a payment equal to 80 percent of anyamount refunded to the insurance carrier by thehealth care provider pursuant to the employee'sreport.The program resulted from the Respond-ent's belief that incorrect charges by hospitals andsurgical centers substantially increased its yearlyhealth care costs and that many such errors wereof the type that the recipients of the services arebest able to detect.The Respondent implemented the Correct-A-Billprogram for a 1-year trial beginning July 1984. Theprogram applied to approximately 130,700 employ-ees at the Respondent's various facilities through-out the United States, including the approximately3600 employees in the bargaining' unit describedabove. Of the remaining employees covered by theprogram, about 63,200 belong to 168' other bargain-ing units represented by 40 different unions, andabout 63,900 employees are unrepresented.The implementation of the Correct-A-Bill pro-gram was not in any manner the product of, orpreceded by, negotiations between the Respondentand any of the unions representing, any of,its em-ployees. The Respondent met with a representativeof the Union to inform him about the Correct-A-Bill program on 17 July 1985, 2 days before lettersand brochures describing the program and solicit-ing employee participation were sent to employees.At the 17 July meeting, the Respondent gave theUnion's representative a copy of the letter and thebrochure, as well as a 17 July memorandum to su-pervisors describing the program and advising thesupervisors how to assist in its implementation. On18 July 1985 the Union filed a grievance allegingthat the Respondent's implementation of the pro-gram without first negotiating with the Union vio-lated the collective-bargaining agreement and theAct. The parties met to discuss the grievance on 23July and 24 August 1985. The Respondent hassince refused the Union's request to arbitrate thegrievance.Between the time the Respondent implementedthe Correct-A-Bill program in July 1984 and thetime the parties entered into the stipulation of factsir%tlie-present case (23 and 24 April 1985),an un-specified number of the. Respondent's employeesnationwide had processedclaims and29 employeesreceived a total of $12,105.40 in payments from theRespondentas a resultof the employees' detectionof overcharges by hospitals 'and surgicalcenters.One of the -employees who received such a pay-ment was amember of the bargaining unit de-scribed above. He received a check for $219.60 on20 March 1985.B. Contentions of the PartiesThe General Counsel, noting that employeemedical insuranceisa mandatory subject of bar-gaining, contends that the awards .made availableto employees under the Correct-A-Bill programconstitute an, "emolument of value" arising out ofthe employment relationship and, therefore, fallwithin the scope of terms and conditions of em-ployment over which an employer is required tobargain.The General Counsel further argues, thatthe indeterminate level of the benefits available toemployees and the voluntariness of employee par-ticipation do not remove the program from the Re-spondent'sbargainingobligation.She thereforeargues that the Respondent failed and refused tobargain in violation, of Section 8(a)(5) of the Act byunilaterally implementing the program.The Respondent contends that the Correct-A-Bill program had such an indirect, attenuated, andminimal effect on the terms and conditions of em-ployment of bargaining unit employees that it wasnot a mandatory subject ofbargaining.In thisregard the, Respondent notes particularly the limit-ed duration of the program and the fact that, itwould affect, only those employees who underwenthospitalization or, surgery during the time the pro-gram -was in effect. The Respondent further arguesthat requiring it to bargain with the unions repre-senting the various units of its employees -beforeapplying such a program to employees in thoseunits would result in the Respondent's applying theprogram only to its unrepresented employees orwould result in cumbersome negotiations withsome 40 unions. The Respondent argues that theformer course would involve "pointless discrimina-tion"while the latter course would impose aburden on the Respondent that would outweighany benefit to, labor-management relations and thecollective-bargaining process. Accordingly, the Re-spondentarguesthat it did-not violate the Act "byimplementing the Correct-A-Bill program withoutfirst affording the Union an opportunity to bargain. 308DECISIONSOF NATIONAL LABOR RELATIONS BOARDC. DiscussionWe_fmd that the Respondent did not violate Sec-tion 8(a)(1) and (5) of the Act by unilaterally im-plementingtheCorrect-A-Bill program.An em-ployer violates its duty to bargain with the exclu-sive representative' of its employees by unilaterallyimplementingchanges in ` terms and conditions oftheir employment.' It is well settled that health in-surance benefits constitute a term or condition ofemployment over which an employer is required tobargainbefore implementing any change in suchbenefits.2However, in order for a statutory bar-gaining obligation to arise with respect to a par-ticular- change implemented by an employer, suchchange must be a "material, substantial, and a sig-nificant" one affecting the terms and conditions ofemployment of bargaining unit employees.3Here, the Correct-A-Bill program implementedby the' Respondent was of limited duration. It did,not -constitute a,change in any health care servicecovered by the Respondent's health insurance plannor did it otherwise affect the terms of the planitself. Instead, it merely provided employees withan incentive to review their hospital or surgicalcenter bills to detect overbilling for services re-ceived during the program year. It therefore waslikely to affect only a small number of employeesin the unit. Here, the fact that only one of the ap-proximately 3600 employees in the bargaining unitreceived any payment during the first 9 months ofthe program demonstrates the very limited impactthat the program had on' bargaining unit employ-ees.4In these circumstances,we find that the Re-spondent's implementation of the Correct-A-Billprogram did not amount to a material, substantial,and significant change (if a change at all) in theterms andconditions of employment of bargainingunit employees and therefore did not give rise toany bargaining obligation.We therefore find thatthe Respondent did not fail or refuse to bargain inviolation of Section 8(a)(5) and (l): Accordingly,we shall dismiss the complaint.iNLRB v. Katz,369 U S. 736 (1962)2 See, e g.,DialTuxedos,250 NLRB 476 (1980);EastBelden Corp,239NLRB 776, 793 (1978).a See, e.g.,PeerlessFood Products,236 NLRB 161 (1978);Weather TecCorp.,238 NLRB 1535, 1536 (1978);Rust Craft Broadcasting,225 NLRB327 (1976).4Contrary to ourdissenting colleague, our analysis isnot based onhindsight,but rather on the clearlylimited scopeof the progam whichcould affect only those employees whounderwentsurgery or who wereotherwise hospitalized during the 12-month periodin questionCONCLUSIONS OF LAW1.TheRespondent,United Technologies Corpo-ration,is an employer engaged incommerce withinthe meaning of Section2(6) and (7) of the Act.2.The Union, Local Lodge700, InternationalAssociation of Machinistsand Aerospace Workers,AFL-CIO,is a labor organizationwithin the mean-ing of Section 2(5) of the Act.3.TheRespondent has not violatedthe Act asalleged in the complaint.ORDERThe complaint is dismissed.MEMBER DENNIS,dissenting.Contrary to my colleagues, I would find that theRespondent's unilateral implementation of a 1-yearprogram to award employees for detecting healthcare overcharges constitutes an unlawful change inemployment terms and conditions. I therefore dis-sent.In July 1984 the Respondent, without bargainingwith the Union, implemented the "Correct-A-Bill"program, under which the Respondent rewardedan employee for reporting hospital or surgicalcenter, overcharges to the Respondent's insurancecarrier.'Apparently because the program was oflimiteddurationand benefited only one unitmember during the program's 9-month existence,my colleagues find that the Respondent's imple-mentation of the program did not amount to a ma-terial, substantial, and significant change in employ-ment terms and conditions.Thus, my colleagues, although not denying thatthe program provided' an employee benefit, havedecided (with the advantage of hindsight) that theCorrect-A-Bill program is not an unlawful changebecause only one unit member benefited in 9months. I decline to engage in post hoc justifica-tion, but rather focus on the relevant timeframe,i.e.,when the Respondent unilaterally changed theemployees' employment terms and conditions. TheRespondent's program was a monetary benefit foremployees that accrued to them based on their re-lationshipwith their employer.2Carpenters Local2265 (Mill Floor Covering),136NLRB 769, 771(1962). Consequently, unilaterally implementing theprogram violated the Respondent's obligation tobargain with the Union before making changes inemployment terms and conditions.'An employee receives a payment equal to 80 percent of the amountthe health care provider refunds to the insurance carrier2The number of unit members who actually received payments is ir-relevantCertainly, however, the Respondent anticipated the number ofemployees affected would be sizeable